DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 03/01/2019 and 03/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 24 rejected under 35 U.S.C. 101 because they are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraphs [0002], [0004], [0010], [0127] of the as filed Specification, the term “computer readable storage medium” is not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural 
The Applicant’s Specification presents a broad definition as to what the “computer readable storage medium” covers and is being made to include transitory and non-transitory signals. The Applicant’s as filed Specification in paragraphs [0002], [0004], [0010], [0127], refer to the “computer readable storage medium”. In these paragraphs, non-limiting examples such as “(which may be a personal computer, a server, or a network device, etc.)”, “a USB flash disk, a mobile hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disk, and the like” are described. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable storage medium." Such example terminology has been also found in the Official Gazette 1851 OG 212.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yi-ru et al. (CN 105868758 A; hereinafter referred to as Chen et al.) and further in view of Lu, Jun-nan et al. (CN 105511857 A; hereinafter referred to as Lu et al.).
Regarding claim 1, Chen et al. teaches a method, comprising:
obtaining a preset image for setting a system language of a target terminal (see ¶ 5 of Detailed Description of Embodiments (page 6): “...an image needs to be selected as a detected target image, and an image Chinese local area detection device is input, and the device receives an input target image. […] In a typical configuration, a computing device includes one or more processors (CPUs), input/output interfaces, network interfaces, and memory...” Here, the system needing a target image is interpreted as analogous as obtaining the preset image. Also, the target terminal is interpreted as analogous to a computing device.) and; 
extracting text information in the image (see ¶ 4 of Detailed Description of Embodiments (page 6): “Step S101: extracting candidate text line region images from a target image.”). 

determining a target language corresponding to the text information; and
switching the system language of the target terminal to the target language.
Lu et al. does teach a system language switching method (see ¶ 1 of Summary of invention (page 2): “the invention provides a system language setting method and device...”), comprising:
determining a target language corresponding to the information (see ¶ 4 of Summary of the invention (page 2): “performing language recognition on the information to determine a language type corresponding to the information…”.); and
switching the system language of the target terminal to the target language (see ¶ 5 of Summary of the invention (page 2): “switching a system language of the intelligent device to a language corresponding to the obtained language type…”). 
Chen et al. and Lu et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in language-related data/information recognition and processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen et al. to incorporate the teachings of Lu et al. of determining target language corresponding to information and switching the system language of the target terminal to the target language  which provides the benefit improving the switching accuracy of the system language  (abstract in Lu et al. (CN 105511857 A)).
Regarding claim 2, Chen et al. in combination with Lu et al. teach all of the limitations as in claim 1, above.
Lu et al.  further teaches wherein the step of determining a target language corresponding to the information comprises:
selecting a language with a highest priority from a preset language library, as a current matching language (see ¶ 33 of Detailed description of the embodiments (page 6): “After the intelligent device collects the language information, the intelligent device matches the language information with preset sample language information, and when the matching degree of the language information and the preset sample language preset language information reaches a predetermined threshold, the language corresponding to the language information is described as the information the language of the sample language information language information”. Here, the highest priority from a preset language library selection is interpreted as analogous to the matching language information with a preset sample language information which is interpreted as analogous to the preset language library.);
calculating a degree of matching between the information and the current matching language (see ¶ 18 of Summary of the invention (page 3): “calculating a matching degree between the information and pre-stored sample information, ...”. Here, the information is interpreted as analogous to the information of the current application and the pre-stored sample information is interpreted as analogous to the language determined from the preset sample information (i.e., library) from previous limitation, i.e., the current matching language.);
see ¶ 28 and 36 of Detailed description of the embodiments (page 6): “In step 202b, the matching degree between the information and the pre-stored sample information is calculated” […] “For example, the preset content of a certain intelligent terminal is "You Good", and Chinese, English, French three sample information is recorded, and the preset threshold is 90%. Then, when the user inputs "Hello", the intelligent terminal matches the "Hello" with the sample information, detects that the matching degree between the "Hello" and the sample information of English is 95%, the matching degree with the sample information of the French is 45%, and the matching degree of the sample information with Chinese is 5%. Since the matching degree between the "Hello" and the sample information of English is greater than a predetermined threshold (95% > 90%), and the matching degree between the "Hello" and the sample information of English is the largest, the intelligent terminal determines the English language as a language corresponding to the "Hello".” Here, the matching degree is calculated for different sample information (i.e., library) and the matching degree is calculated and compared, only the one with highest value/priority (i.e., higher than threshold) is selected.”).
Regarding claim 3, Chen et al. in combination with Lu et al. teach all of the limitations as in claims 1-2, above.
Lu et al.  further teaches wherein the process of setting priorities of languages in the language library comprises:
sending a system language query instruction to a sampling terminal, wherein the sampling terminal is a preset terminal that is used as a statistical sample during statistics of system language settings (see ¶ 36 of Detailed desc. of embodiments (page 6): “Then, when the user inputs "Hello", the intelligent terminal matches the "Hello" with the sample information, detects that the matching degree between the "Hello" and the sample information of English is 95%, the matching degree with the sample information of the French is 45%, and the matching degree of the sample information with Chinese is 5%”. Here, the sampling terminal is interpreted as analogous to the intelligent terminal, the user input is interpreted as analogous to a language query instruction, and the statistical analysis is interpreted as associated to the matching degree computation (percentages).);
receiving a feedback result of the sampling terminal for the system language query instruction (see ¶ 37 of Detailed desc. of embodiments (page 6): “Since the matching degree between the Chinese and any information is less than a predetermined threshold, the intelligent terminal does not perform the next confirmation operation, and prompts the user to re-enter the information”. Here, the intelligent terminal prompting the user to re-enter information is interpreted as analogous to a receiving feedback result from the sampling terminal for the system query instruction.”);
see ¶ 40-42 and 48 of Summary of the invention (pages 6 and 7): “In step 203a, it is prompted whether the user switches the system language. In step 203b, the system language is switched to a language corresponding to the obtained language type after receiving a confirmation switching instruction used for indicating that the system language is allowed to be switched. After the intelligent device determines the language corresponding to the sample information as the language corresponding to the information entered by the user, the intelligent device prompts the user whether to switch the system language or not through the screen output information, and the user selects whether to switch the system language or not, and after receiving the confirmation switching instruction used for indicating the language of the allowed switching system, the system language is switched to the obtained language corresponding to the type input by the user” [...] “In the embodiment, the information is identified by directly performing language recognition on the acquired information and calculating the matching degree between the information and the pre-stored sample information, and the information the accuracy of intelligent equipment identification language information is improved.” Here, counting the number of times a language library is set as the system language is interpreted as the cumulative number of times that the user or the terminal determines it is allowed to switch the system language. "Priority" is interpreted as related to the calculated matching degrees for each of the languages.”). 
Regarding claims 5 and 21-22, Chen et al. in combination with Lu et al. teach all of the limitations as in claims 1-3, above.
Chen et al.  further teaches wherein  the step of extracting information in the image comprises:
performing graying processing on the image to obtain a gray-scale image of the image (see ¶ 24 of Summary of invention (page 3): “…calculating a grayscale image of the target image”);
performing equalization processing on the gray-scale image to obtain an equalized gray-scale image of the image (see ¶ 10 of Detailed description of the embodiments (page 7): “"Therefore, an edge image composed of Text, Back and Unknown labels is changed into an edge image composed of Text and Back labels.”. Here, equalization is a concept well known in the art which is used to normalize the distribution of signal intensity (i.e., considering the pixels of the image). In CN105868758 the method of labeling the pixels as 'text' and 'back' is interpreted to be associated with the intensities of the text and background delimiting the edges);
performing binarization processing on the equalized gray-scale image to obtain a binary image of the image (see ¶ 7 of Detailed description of the embodiments (page 6): “…performing binarization processing on the target image...”);
denoising the binary image to obtain a denoised image of the image (see ¶ 8 of Summary of invention (page 8): “calculating an edge image of the target image by Here, the Canny algorithm is generally performed by applying a Gaussian filter to smooth images and hence de-noise.); and
extracting text information in the denoising image (see ¶ 2-3 of Summary of invention (page 2): “The method comprises the following steps: extracting a candidate text line region image from a target image”).
Regarding claims 6-8, 10, and 24, Chen et al. in combination with Lu et al. teaches the limitations as in claims 1-3 and 5, above. Lu et al. further teaches a computer readable storage medium which stores computer readable instructions, wherein when the computer readable instructions are executed by a processor (see ¶ 12 of Switching system language of smart device to language corresponding to acquired language type (page 10): “In an exemplary embodiment, a non-transitory computer-readable storage medium including instructions, such as a memory 404 including instructions, executable by the processor 418 of the apparatus 400 to complete the above described system language setting method is also provided..”).
Regarding claims 11-13, 15, and 25, Chen et al. in combination with Lu et al. teaches the limitations as in claims 1-3 and 5-8, above. Lu et al. further teaches a terminal device, comprising a memory, a processor, and computer readable instructions stored in the memory and executable on the processor (see ¶ 12 of Switching system language of smart device to language corresponding to acquired language type (page 10): “In an exemplary embodiment, a non-transitory computer-readable storage medium including instructions, such as a memory 404 including instructions, executable by the processor 418 of the apparatus 400 to complete the above described system language setting method is also provided..”).
Claims 4, 9, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yi-ru et al. (CN 105868758 A; hereinafter referred to as Chen et al.) and further in view of Lu, Jun-nan et al. (CN 105511857 A; hereinafter referred to as Lu et al.) as applied to claim1-3, 5-8, 11-13, 15, 21-22 and 24-25 above, and further in view of Diao L ((CN 107391122 A); hereinafter referred to as Diao).
Regarding claim 4, Chen et al. in combination with Lu et al. teaches all of the limitations as in claims 1-3, above.
However, Chen et al. in combination with Lu et al. do not explicitly teach wherein after the priorities of the various languages are determined according to the number of times the respective language is set to the system language, the method further comprises:
if [[an]] a SIM card is not installed in the target terminal, acquiring location information of the target terminal, and then adjusting a priority of a language corresponding to the location information to a highest priority;
obtaining an address book and short message information from the SIM card if the SIM card is installed in the target terminal;
adjusting a priority of a language used in the address book and the short message information to a highest priority if the address book and the short message information are not empty;
if the address book and the short message information are empty, acquiring a home location of the SIM card and then adjusting a priority of a language corresponding to the home location to a highest priority.
Diao does teach a method further comprising:
if [[an]] a SIM card is not installed in the target terminal, acquiring location information of the target terminal, and then adjusting a priority of a language corresponding to the location information to a highest priority (see ¶ 38-39 and 51 of Detailed description of embodiments (page 5-6): “Step 33, obtaining location information of a terminal. “The terminal can be positioned through a GPS module arranged in the terminal, and longitude and latitude information of the location of the terminal is obtained. After the terminal is started for the first time, the system automatically opens the GPS positioning system for positioning, and the terminal is positioned by using a GPS positioning technology in the terminal to obtain geographic position information of the terminal” […] “Step 38, determining the language corresponding to the country according to the determined country to which the user belongs.”); 
adjusting a priority of a language used in the address book and the short message information to a highest priority if the address book and the short message information are not empty (see ¶ 51-53 of Detailed description of embodiments (page 6): “Step 38, determining the language corresponding to the country according to the determined country to which the user belongs” […] “Step 39, setting the corresponding language to be a terminal system language. According to the embodiment of the invention, on the basis of face recognition of the embodiment, the positioning technology is combined, the nationality of the user is obtained, and the two nationality results are compared, so that the more accurate system language is set”. Here, no SIM card is used. Therefore, no address book or short message information are considered.);
claim 4 that are not required to be performed under a broadest reasonable interpretation of the claim.
Method steps of claim 4 that are not required to be performed under a broadest reasonable interpretation of the claim:
obtaining an address book and short message information from the SIM card if the SIM card is installed in the target terminal;
if the address book and the short message information are empty, acquiring a home location of the SIM card and then adjusting a priority of a language corresponding to the home location to a highest priority.
Chen et al. in combination with Lu et al. and  Diao are all considered to be analogous to the claimed invention because they are in the same field of endeavor in language related data recognition and processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen et al. in combination with Lu et al. to incorporate the teachings of Diao of acquiring location information of the target terminal, and then adjusting a priority of a language corresponding to the location information to a highest priority which provides the benefit of setting a quick automatic initial terminal system language that the user may understand (¶1 of Summary of the invention in Diao L (CN 107391122 A)).
Regarding claims 9 and 23, Chen et al. in combination with Lu et al. and Diao teach the limitations as in claims 1-8, above. Lu et al. further teaches a computer readable storage medium which stores computer readable instructions, wherein when see ¶ 12 of Switching system language of smart device to language corresponding to acquired language type (page 10): “In an exemplary embodiment, a non-transitory computer-readable storage medium including instructions, such as a memory 404 including instructions, executable by the processor 418 of the apparatus 400 to complete the above described system language setting method is also provided..”).
Regarding claims 14, Chen et al. in combination with Lu et al. and Diao teach the limitations as in claims 1-13, above. Lu et al. further teaches a terminal device, comprising a memory, a processor, and computer readable instructions stored in the memory and executable on the processor (see ¶ 12 of Switching system language of smart device to language corresponding to acquired language type (page 10): “In an exemplary embodiment, a non-transitory computer-readable storage medium including instructions, such as a memory 404 including instructions, executable by the processor 418 of the apparatus 400 to complete the above described system language setting method is also provided..”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659